NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
CYBERSOURCE CORPORATION,
Plaintiff-Appellant,
V.
RETAIL DECISIONS, INC., _
Defen,dom,t-Appellee.
2009-1358
ii
Appea1 from the United States District C0urt for the
Northern District of Ca1ifornia in case no. 04-CV-O3268,
Judge Mari1yn H. Pate1.
ON MOTION
ORDER
Upon consideration of CyberS0urce Corporation’s un-
opposed request to lift the stay of the briefing schedule,
IT IS ORDERED THAT:

CYBERSOURCE V. RETAIL DECISIONS 2
The motion is granted The stay of the briefing
schedule is lifted The appel1ant’s opening brief is due
within 45 days of the date of §1ing of this order.
FoR THE COURT
ncr 2 8 2019 /s/ Jan Horbaly
Date J an I'Iorba1y
C1erk
oct J. 1\/Iichae1 Jakes, Esq.
S 1;1;J. B c ' ,E .
co mms em sq U.8.“Ho1¢EEi>'F§l9FEALs ron
329 1 la EnALcmcun
0CT 28 2010
.lAN HORBALV
 CLERK